Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 1-12 are rejected under 35 U.S.C 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Specifically, claim 1 recites:
	A method of measuring electrical characteristics of a transducer in a wind turbine generator control system, the method comprising: 
	measuring one or more electrical characteristics of a transducer of the control system; and 
comparing the measured electrical characteristics to one or more reference electrical characteristics, the reference electrical characteristics being one of (a) previously measured electrical characteristics of that transducer, (b) reference electrical characteristics stored in a database, and (c) previously measured electrical characteristics of an identical or similar transducer in another wind turbine generator.
The claim limitations in the abstract idea have been highlighted in bold above. 

Under the step 2A, prong one, it is considered whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into groupings of subject matter when recited as such in a claim limitation, that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental process – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, a step of “comparing the measured electrical characteristics to one or more reference electrical characteristics, the reference electrical characteristics being one of (a) previously measured electrical characteristics of that transducer, (b) reference electrical characteristics stored in a database, and (c) previously measured electrical characteristics of an identical or similar transducer in another wind turbine generator” is treated by the Examiner as belonging to mental process. These mental steps represent that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
Similar limitations comprise the abstract ideas of the independent claim 11.

In this step, it is evaluated whether the claim recites meaningful additional elements that integrate the exception into a practical application of that exception.
In claim 1, the additional elements/steps (program/software – method) are recited in generality and represent extra- solution activity to the judicial exception. The additional element in the preamble of “A method of measuring electrical characteristics of a transducer…” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps “measuring one or more electrical characteristics…” is also recited in generality which seem to merely be gathering data and not really performing any kind of inventive activities to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.

In claim 11, the additional elements/steps are: a measurement device and a controller. The above additional elements/steps (hardware or software – units) are recited in generality and represent extra solution activity to the judicial exception. The additional element in the preamble of “A diagnostic apparatus for measuring…” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps “a measurement device, for…” and “a controller, for…” are also recited in generality which seem to merely be gathering data, comparing data and not really performing any kind of inventive activities to provide any 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the step 2B.
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.
The independent claims 1 and 11, therefore, are not patent eligible.
With regards to the dependent claims, the claims 2-10 and 12 comprise the analogous subject matter and also comprise additional features/steps which are the part of an expanded abstract idea of the independent claims 1 and 11 respectively (additionally comprising mathematical relationship/mental process steps) and, therefore, the dependent claims are not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reason as discussed with regards to claims 1 and 11.

Claim 16 is not rejected under 35 U.S.C 101 and is patent eligible because all of the additional structural elements recited in the claim integrate the idea firmly into a practical application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 11 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Feddersen EP-2535570-A2.

	Regarding claim 1, Feddersen discloses, A method of measuring electrical characteristics of a transducer in a wind turbine generator control system, the method comprising: 
	measuring one or more electrical characteristics of a transducer of the control system (Para [0073-0074], Fig. 1, The monitoring device 100 comprises a terminal strip 120, four transducers 130. Monitoring device 100, which is connected to the control device 200 via the connections 410, 420. The connection 410 serves for the voltage supply, the connection 420 for the transmission of the motor currents of the individual servomotors 310, which are detected by the monitoring device 100); and 
	comparing the measured electrical characteristics to one or more reference electrical characteristics, the reference electrical characteristics being one of (a) previously measured electrical characteristics of that transducer, (b) reference electrical characteristics stored in a database , and (c) previously measured electrical characteristics of an identical or similar transducer in another wind turbine generator (Para [0016], the motor currents of two or more actuators are compared with each other and / or with a predetermined value and / or over a certain period of time).

Regarding claim 2, Feddersen discloses, A method according to claim 1, wherein the electrical characteristics comprise a current level through the transducer (Para [0074], Fig. 1, the monitoring device 100 is designed and arranged to detect a motor current for each of the four servo motors 300. The monitoring device 100 comprises a terminal strip 120, four transducers 130, a GSM module 140, a programmable logic controller (PLC) logic 150 and a power supply 160).

Regarding claim 4, Feddersen discloses, A method according to (Para [0075], Fig. 1, The monitoring device 100 may further be configured and arranged to compare the detected motor currents with each other and to generate a warning signal when a difference of the motor currents exceeds a predetermined value and / or when a difference of the motor currents substantially equal to a difference between a rated current and an open circuit current Actuators 300 corresponds).

Regarding claim 5, Feddersen discloses, A method according to (Para [0074- 0077], Fig. .
	
Regarding claim 7, Feddersen discloses, A method according to (Para [0081], Fig. 1, By monitoring and analyzing the motor currents, in particular by comparing with one another or comparing with one or more predetermined values or by comparing over a period of time, the monitoring device 100 can infer deviations from malfunction, damage or failure, even and especially when malfunctioning, damage or failure in a conventional maintenance or inspection would not or only with special effort would be recognizable).


Regarding claim 11, Feddersen discloses, A diagnostic apparatus for measuring electrical characteristics of a transducer in a wind turbine generator control system, the apparatus comprising: 
	a measurement device, for measuring one or more electrical characteristics of a transducer of the control system (Para [0073-0074], Fig. 1, The monitoring device 100 comprises a terminal strip 120, four transducers 130. Monitoring device 100, which is connected to the control device 200 via the connections 410, 420. The connection 410 serves for the voltage supply, the connection 420 for the transmission of the motor currents of the individual servomotors 310, which are detected by the monitoring device 100); and 
	a controller, for comparing the measured electrical characteristics to one or more reference electrical characteristics, the reference electrical characteristics being one of (a) previously measured electrical characteristics of that transducer, (b) reference electrical characteristics stored in a database, and (c) previously measured electrical characteristics of an identical or similar transducer in another wind turbine generator (Para [0075], Fig. 1, The control device 200 in turn is preferably designed and arranged to receive the warning signal from the monitoring device 100, for example via a further connection, not shown, between the monitoring device 100 and the control device 200. Para [0016], the motor currents of two or more actuators are compared with each other and / or with a predetermined value and / or over a certain period of time).

Regarding claim 12, Feddersen discloses, A diagnostic apparatus according to claim 11, wherein the controller is responsive to the comparison identifying that the measured electrical characteristics deviate from the reference electrical characteristics by more than a threshold amount to generate a fault event (Para [0075], Fig. 1, The monitoring device 100 may further be configured and arranged to compare the detected motor currents with each other and to generate a warning signal when a difference of the motor currents exceeds a predetermined value and / or when a difference of the motor currents substantially equal to a difference between a rated current and an open circuit current Actuators 300 corresponds. The control device 200 in turn is preferably designed and arranged to receive the warning signal from the monitoring device 100, for example via a further connection, not shown, between the monitoring device 100 and the control device 200).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Feddersen EP-2535570-A2 as applied to claim 1 in view of Olesen, US20130078095A1.

Regarding claim 3, Feddersen discloses, A method according to claim 1 However Feddersen explicitly does not disclose wherein the electrical characteristics comprise a test signal response of a signal path through the transducer.
Olesen teaches wherein the electrical characteristics comprise a test signal response of a signal path through the transducer (Para [0047] and [0073] As shown in FIG. 3, both the sensor interference signal and the reference interference signal are input into light receiving device 25 that converts the signals into a corresponding electrical signal for output to detector 27).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Olesen (directed to passage of sensor signal and reference signal through transducer) into Feddersen (directed to measuring and controlling electrical characteristics of a transducer in wind turbine) for the purpose of obtaining better control system of the wind turbine generator by applying the passing a reference signal and sensor signal through a opto-electronic light receiving device (as transducer) as explained by Olesen.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feddersen EP-2535570-A2 as applied to claim 1 in view of Curt, US20150276825A1.

Regarding claim 6, Feddersen discloses, A method according to However Feddersen explicitly does not disclose comprising storing the measured electrical characteristics to an external database.
Curt teaches comprising storing the measured electrical characteristics to an external database (Curt, US20150276825 Para [0044], The cloud-based server system 107 listens for incoming data from external power quality (PQ) devices, decompresses and stores the data in a file system or database, and post-processes the data for more efficient retrieval).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Curt (directed to storing data in external database) into Feddersen (directed to measuring and controlling electrical characteristics of a transducer in wind turbine) for the purpose of obtaining better wind turbine generator control system by utilizing the storage system of the measured data in an external database as explained by Curt.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feddersen EP-2535570-A2 as applied to claim 1 in view of Thompson, US20140107955A1.

Regarding claim 8, Feddersen discloses, A method according to Feddersen also discloses, the method comprising obtaining the reference electrical characteristics from the database and storing them locally (Para [0074- 0077], Fig. 1 a GSM module 140, a programmable logic controller (PLC) logic 150, Computer unit. These devices are widely and conventionally used in the field of art for the purpose of gathering and storing data locally). However, Feddersen explicitly does not disclose wherein the reference electrical characteristics are stored in a database.
Thompson teaches the reference electrical characteristics are stored in a database (Thompson, Para [0040], A data storage system 310 is provided that stores power plant operating conditions 122, one or more attributes of the digitized signal sample, and the component analysis vectors)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Thompson (directed to using database to store reference electrical characteristics) into Feddersen (directed to obtaining the reference data from database to store locally) for the purpose of obtaining better wind turbine generator control system by utilizing database to store the reference electrical characteristics as explained by Thompson.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feddersen EP-2535570-A2 as applied to claim 1 in view of Mazzaro, US 20110098975 A1.

Regarding claim 9, Feddersen discloses, A method according to However Feddersen does not disclose, wherein the reference electrical characteristics comprise previously measured electrical characteristics of an identical or similar transducer in another wind turbine, the method comprising maintaining a database of measured electrical characteristics of transducers in wind turbine generators, and wherein if the transducer of the control system suffers a fault, the method comprises identifying from the database similar transducers which have similar electrical characteristics as the faulty transducer.
 	Mazzaro teaches wherein the reference electrical characteristics comprise previously measured electrical characteristics of an identical or similar transducer in another wind turbine, the method comprising maintaining a database of measured electrical characteristics of transducers in wind turbine generators, and wherein if the transducer of the control system suffers a fault, the method comprises identifying from the database similar transducers which have similar electrical characteristics as the faulty transducer (Mazzaro, US 20110098975 A1, para [0041] If wind turbine under test 308 determines 422 that accommodation neighborhood 314 includes a sufficient number of wind turbines 100, wind turbine under test 308 receives 412 sensor data from wind turbines 100 within accommodation neighborhood 314. The sensor data is normalized 414, as described above, using the normalization algorithm (as creating references from the sensor data). Wind turbine under test 308 creates 426 one or more virtual sensors 208 that act as a proxy for faulty sensor 204, and wind turbine under test 308 may derive and/or calculate other suitable operating (as control) characteristics or parameters from the virtual sensor data as desired. After one or more virtual sensors 208 are created 426, method 400 may define 402 an initial neighborhood for a subsequent sensor 204 and/or for a different wind turbine 100 (i.e., a different wind turbine 100 becomes wind turbine under test 308).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Mazzaro (directed to creating .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Feddersen EP-2535570-A2.
Regarding claim 10, Feddersen discloses, A method according to Para [0074- 0077], Fig. 1 a GSM module 140, a programmable logic controller (PLC) logic 150, Computer unit. These devices are widely and conventionally used in the field of art for the purpose of gathering and storing data related to measured electrical characteristics. The ordinary skill in the art would have access to the data related to the transducer age, turbine type and the role of the transducer in the control system from the manufacturer/supplier data), and the reference electrical characteristics for comparison with the measured electrical characteristics are selected from the candidate reference electrical characteristics in dependence on one or more of the age of the transducer of the control system, the role of the transducer in the control system and the turbine type of the wind turbine generator in which the control system is installed (Para [0074], Fig 1, The housing 110 is preferably releasably attachable to a wind energy plant, in particular preferably to the control device 200. Para [0079], The monitoring device 100 is connected to the control device 200 via the .
However, Feddersen does not specifically disclose use of the information related to the transducer age, turbine type and the role of the transducer in the control system. The ordinary skill in the art would be able to gather these data related to the transducer age, turbine type and the role of the transducer in the control system from the manufacturer/supplier data (for example- model number, manufactured date), so that the electrical characteristic of the transducers be compared.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Feddersen for the purpose of obtaining better comparison of the electrical characteristic of the transducer and wind turbine generator control system by storing and specifying data related to the transducer age, turbine type and the role of the transducer in the control system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Feddersen EP-2535570-A2 in view of Tanaka , US 20120280501A1.
	Regarding claim 16, Feddersen discloses, A system, comprising:  
	P+S Ref. No.: VEST/0596USP (105615)a control system comprising a transducer disposed in the generator (Para [0073], Fig. 1, The wind tracking assembly 1 further comprises a control device 200 for controlling the actuators 300 via a control line 210 and a monitoring device 100, which is connected to the control device 200 via the connections 410, 420); and 
an apparatus for measuring electrical characteristics of the transducer, the apparatus comprising: 
	a measurement device, for measuring one or more electrical characteristics of the transducer (Para [0073-0074], Fig. 1, The monitoring device 100 comprises a terminal strip 120, four transducers 130. Monitoring device 100, which is connected to the control device 200 via the connections 410, 420. The connection 410 serves for the voltage supply, the connection 420 for the transmission of the motor currents of the individual servomotors 310, which are detected by the monitoring device 100); and 
	a controller, for comparing the measured electrical characteristics to one or more reference electrical characteristics, the reference electrical characteristics being one of (a) previously measured electrical characteristics of that transducer, (b) reference electrical characteristics stored in a database, and (c) previously measured electrical characteristics of an identical or similar transducer in another wind turbine generator (Para [0075], Fig. 1, The control device 200 in turn is preferably designed and arranged to receive the warning signal from the monitoring device 100, for example via a further connection, not shown, between the monitoring device 100 and the control device 200. Para [0016], The motor currents of two or more actuators are compared with each other and / or with a predetermined value and / or over a certain period of time).
	However, Feddersen specifically discloses a wind turbine, comprising: 
a tower; 
a nacelle disposed on the tower; 
a generator disposed in the nacelle; 
a rotor mechanically coupled to the generator and extending from the nacelle;
a plurality of blades disposed at a distal end of the rotor.
Tanaka teaches a wind turbine (Para [0047], Fig.3 wind power generation system 10), comprising: 
	a tower (Para [0047], Fig.3, tower 30); 
	a nacelle disposed on the tower (Para [0047], Fig.3, nacelle 31 is placed on the top of tower); 
	a generator disposed in the nacelle (Para [0047], Fig.3, a nacelle 31 housing a generator (not illustrated) and so on is attached to a top portion of a tower 30 installed on a ground 20); 
	a rotor mechanically coupled to the generator and extending from the nacelle (Para [0047], Fig.3, a rotor 40 is pivotally supported on a rotation shaft of the generator projecting from the nacelle 31);
	a plurality of blades disposed at a distal end of the rotor (Para [0047], Fig.3, a rotor 40 is pivotally supported on a rotation shaft of the generator projecting from the nacelle 31. Para [0048], Fig. 3, The rotor 40 has a hub 41 and blades 42 attached to this hub 41).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Tanaka (directed to structural elements of the wind turbine) into Feddersen (directed to measuring and controlling electrical characteristics of a transducer in wind turbine) for the purpose of obtaining better wind turbine generator 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





       /S.T./       Examiner, Art Unit 2863                                                                                                                                                                                                 
/NATALIE HULS/Primary Examiner, Art Unit 2863